Citation Nr: 0011116	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-26 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a bilateral hip 
disability.  

3.  Entitlement to service connection for a bilateral thigh 
disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

5.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the patella, right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to 
February 1976.  He also served in the United States Naval 
Reserves from August 20, 1977 to December 8, 1977, and he had 
active duty for training (ACDUTRA) during from May 7, 1979 to 
June 20, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and March 1997 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.   

In regards to the appellant's claim for whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a back disability, the 
Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that the United States Court of Appeals for 
Veterans Claims (formally known as the United States Court of 
Veterans Appeal (hereinafter "the Court")) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 
1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board further observes that in the appellant's February 
2000 Travel Board hearing, the appellant raised the issue of 
entitlement to service connection for stress. This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.

The Board also notes that in a February 2000 rating action, 
the RO denied the appellant's claims for entitlement to 
service connection for depression and entitlement to 
individual unemployability.  There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement with respect to either issue.  Accordingly, 
these issues are not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  A right ankle injury was demonstrated during the 
appellant's period of military service; the appellant's 
current right ankle disability, diagnosed as a large 
osteophytic bone reaction on the right dorsum of the heel of 
the talus, is of service onset.  

2.  A disorder of the hips, to include degenerative 
arthritis, was not manifested during active duty service, 
including any period of active duty for training, or within 
one year thereafter, and is not related to any incident of 
service.

3.  The claim for service connection for a bilateral thigh 
disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

4.  In a June 1980 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
back disability.  The appellant was provided notice of the 
decision and his appellate rights.  A notice of disagreement 
was not filed.  

5.  Evidence added to the record since the RO's June 1980 
rating action, including private medical records from the 
Sharp Memorial Hospital, from July to August 1990, private 
medical statements from Dr. R.D.T., private medical records 
from the Mercy Magnetic Imaging center, dated in November 
1990 and April 1993, private medical statements from Dr. 
E.L.R., private medical statements from Dr. S.H.L., private 
medical statements from Dr. R.P.M., a private medical 
statement from Dr. S.H.J., dated in December 1994, a July 
1996 VA examination, a private medical statement from Dr. 
S.H.G., dated in August 1996, lay statements, a July 1996 VA 
examination, a December 1999 VA examination, and hearing 
testimony, bears directly and substantially upon the subject 
matter now under consideration (i.e., whether the appellant's 
current back disability was incurred in or aggravated by 
service) and, when considered alone or together with all of 
the evidence, both old and new, has a significant effect upon 
the facts previously considered.  

6.  The claim for entitlement to service connection for a 
back disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

7.  The current manifestations of the appellant's service-
connected chondromalacia of the patella, right knee, consists 
of objective evidence of painful flexion, but not extension.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
a right ankle disability, diagnosed as a large osteophytic 
bone reaction on the right dorsum of the heel of the talus, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).  

2.  A disorder of the hips, to include degenerative 
arthritis, was not incurred in or aggravated by service, and 
degenerative arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

3.  The appellant's claim for service connection for a 
bilateral thigh disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

4.  The June 1980 rating action, which denied the appellant's 
claim for service connection for a back disability, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999).

5.  Evidence received since the RO's June 1980 denial of 
service connection for a back disability, is new and material 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 
3.156 (1999).  

6.  The appellant's claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a). 

7.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the patella, right knee, have not been 
met.  38 U.S.C.A. §§ 1155,5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) a right ankle disability, (2) a 
bilateral hip disability, and (3) a 
bilateral thigh disability.  

I.  Factual Background

The appellant's service medical records from his period of 
active duty, from January 1974 to February 1976, are negative 
for any complaints or findings of a right ankle disability, a 
bilateral hip disability, and/or a bilateral thigh 
disability.  The appellant's separation examination, dated in 
January 1976, shows that at that time, the appellant's lower 
extremities and feet were clinically evaluated as normal.  

The appellant's service medical records from his period of 
time in the Reserves and during ACDUTRA are negative for any 
complaints or findings of a bilateral thigh disability.  The 
records include private medical records from the University 
Hospital at the University of California Medical Center in 
San Diego, from August 1977 to September 1978.  The 
University Hospital records show that in August 1977, the 
appellant injured his back while performing maneuvers.  At 
that time, he stated that he had fallen backwards while 
climbing out of a trench.  The appellant indicated that after 
he fell, he developed pain in his hips and low back.  
According to the appellant, the pain was dull and radiated 
from his low back to the top of his hips to the front of his 
abdomen.  The physical examination showed that the appellant 
was able to flex at his hips to within 12 centimeters of the 
floor.  In regards to abduction at the hip, the appellant 
could touch to within two centimeters of his patella.  
Straight leg test was negative and Laseque's test was 
negative.  Sensation was intact and reflexes were 2+, 
bilateral.  The assessment was of a minor muscle strain.  

The University Hospital records also reflect that in October 
1977, the appellant was treated after complaining of pain in 
his right knee.  At that time, he stated that in August 1977, 
he fell and had immediate onset of right-sided low back pain, 
hip pain, and right knee pain.  The appellant noted that his 
back and hip pain resolved completely.  In addition, the 
appellant further stated that for several years, he had had a 
slightly painful, lima bean-sized cystic mass on the lateral 
aspect of his right ankle adjacent to the region of the 
anterior talofibular ligament.  According to the appellant, 
several years ago, he had severely sprained his ankle while 
playing basketball.  He noted that he had had no episodes of 
recurrent sprains.  Following a physical examination, the 
appellant was diagnosed with a ganglion.  A needle was then 
inserted into the cyst, and 1.2 cubic centimeters (cc) of 
colorless, jelly-like material was aspirated without 
difficulty.  It was noted that no further therapy of the 
ganglion was anticipated unless it recurred.  

According to the University Hospital records, in September 
1978, the appellant was treated after complaining of pain in 
his right ankle.  At that time, he stated that he had 
recently slipped on some mud and jammed his right foot 
against a pole.  The physical examination showed that there 
was swelling without tenderness at the right lateral 
malleolus.  X-rays of the right ankle showed no fracture.  
The diagnosis was of a minor sprain of the right ankle.  

In May 1978, the appellant underwent a VA "disability pay" 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
cramps in his legs or foot trouble, the appellant responded 
"no."  In response to the question as to whether the 
appellant had ever had or if he currently had any bone, 
joint, or other deformity, the appellant responded "yes."  
The examining physician noted that the appellant had a 
history of a right knee injury that was not considered 
disabling.  The appellant's feet were clinically evaluated as 
normal and his lower extremities were clinically evaluated as 
abnormal.  The examiner noted that there was minimal effusion 
in the appellant's right knee.  

In February 1980, the appellant underwent a VA examination.  
At that time, the examining physician stated that during 
service, the appellant was examined for a sprain of the right 
ankle, with a cystic mass in the lateral aspect of the right 
ankle which was described as a ganglion.  The examiner noted 
that jelly-like material was aspirated and that x-rays, dated 
in September 1978, showed no acute fracture of the right 
ankle.  The appellant indicated that at present, he had pain 
in his right ankle.  

The physical examination showed that in regards to range of 
motion of the right ankle, there was a loss of 10 degrees 
dorsiflexion and 10 degrees plantar flexion.  At the 
anterolateral aspect of the right ankle, there was a 
subcutaneous small nodule approximately one quarter in 
diameter which was a ganglion of the right ankle.  The 
diagnosis was of a history of sprains of the right ankle, 
with limitation of motion and ganglion of right ankle, with 
post traumatic changes.  

Private medical records from the Sharp Memorial Hospital show 
that from July to August 1990, the appellant underwent 
intermittent physical therapy for a lumbar strain and a groin 
strain.  The records reflect that in August 1990, the 
appellant was treated after complaining of back and groin 
pain.  At that time, he stated that he had injured his back 
in a work-related accident in July 1990.  According to the 
records, following the physical examination, the appellant 
was diagnosed with an acute groin strain of the right 
adductor thigh musculature.  

Of record are private medical statements from R.D.T., M.D., 
dated in September 1990, November 1990, January 1991, 
February 1991, May 1991, and October 1992, which address the 
appellant's work-related back injury in July 1990.  In the 
September 1990 statement, Dr. T. stated that according to the 
appellant, in July 1990, he was working at Home Depot and 
lifting some heavy bags when he injured his lower back and 
right groin.  The appellant noted that at present, he had 
intermittent pain in his low back, with radiation of pain 
down the right leg and into the back of the thigh.  Dr. T. 
stated that upon physical examination of the right hip, there 
was tenderness along the medial hamstring as it inserted into 
ischial tuberosity in the right pelvis.  According to Dr. T., 
that was consistent with a groin pull.  The diagnoses 
included the following: (1) lower lumbar spine paravertebral 
muscle spasm, and (2) medial hamstring pull, right groin 
area.  

In the May 1991 statement from Dr. T., he noted that the 
appellant's chief complaint was of pain in his right hip and 
lower back, and that he had radicular pain into both thighs.  
Dr. T. indicated that according to the appellant, he had hurt 
his right hip and lower back due to no specific injury.  The 
appellant noted that he started having pain on or about March 
3, 1991, while performing his work activities which required 
lifting merchandise, and that he felt that he had not fully 
recovered from his July 1990 injury.  

Private medical records from the Hernia Surgical Specialists 
show that in September 1990, the appellant was treated after 
complaining of pain in his right groin.  At that time, the 
appellant stated that he had recently injured himself while 
working at the Home Depot and developed a painful right 
groin.  Following the physical examination, the appellant was 
diagnosed with a right inguinal hernia and subsequently, he 
underwent a right inguinal hernia repair. 

Of record are private medical statements from E.L.R., D.O., 
dated in May 1991, July 1992, August 1995, and June 1996, 
which address the appellant's work-related back injury in 
July 1990.  In the July 1996 statement, Dr. R. stated that 
according to the appellant, since the accident, he had 
developed bilateral hip pain.  Dr. R. indicated that 
subsequent examinations, including x-rays of the lumbar spine 
and hips, had revealed significant degenerative arthritis 
bilaterally, with narrowing of the joint spaces and 
osteophyte formation.  At present, the appellant complained 
of constant pain in the right groin area and limitation of 
motion regarding strength activities of his hips, right 
greater than left.  Dr. R. stated that following a physical 
examination, he diagnosed the appellant with the following: 
(1) bilateral degenerative joint disease of the hips, and (2) 
significant functional range of motion limitation of the 
right hip.

Of record are private medical statements from S.H.L., M.D., 
dated in July 1991, December 1993, March 1994, April 1995, 
and July 1995, which refer to the appellant's work-related 
back injury in July 1990.  In the December 1993 statement, 
Dr. L. indicated that according to the appellant, at present, 
he had constant pain in his low back which extended into the 
lower extremities, more on the right than the left, into the 
anterior aspect of the thigh, extending down to the calves.  
Dr. L. noted that following a physical examination, he 
diagnosed the appellant with arthritis of the right and left 
hips, far more pronounced on the left than the right.  Dr. L. 
stated that he did not see any industrial basis for the 
appellant's hip problems.  In the April 1995 statement, Dr. 
L. reported that according to the appellant, in March 1991, 
he developed right hip pain while performing his work 
activities that required lifting merchandise.  Dr. L. stated 
that upon physical examination, the appellant's hip motion 
was limited.  The appellant denied any popping or grinding 
within his hip, although he stated that it occasionally hurt 
with twisting of his hip.  According to the appellant, at 
times, he tended to lose his balance because of his right hip 
and had to catch himself.  Dr. L. diagnosed the appellant 
with arthritis of the right and left hips, more pronounced on 
the left.  Dr. L. reported that from the history provided by 
the appellant, it appeared that there was in fact some 
industrial relation to the appellant's hip problems.  
However, Dr. L. indicated that noting the degree of arthritic 
changes present within the appellant's hips, there was 
obviously indication for "significant apportionment to pre-
existing" that would had reasonably been expected to be 
symptomatic absent any industrial injury.  

In Dr. L.'s July 1995 statement, he reported that in his 
opinion the appellant's bilateral hip disability would have 
been present absent any industrial injury.  Dr. L. stated 
that the appellant's work-related accident would have caused 
only a temporary increase in symptoms and would not have 
affected the appellant's overall level of disability.

In a March 1994 private medical statement, a Dr. M. noted 
that he had recently treated the appellant.  Dr. M. stated 
that the appellant had injured his back in July 1990, and 
that according to the appellant, he had had cumulative other 
injuries from 1992 to 1995, specifically to his hips and 
groin area.  Dr. M. indicated that in regards to the 
appellant's medical history, in the 1970's, he had injured 
his right ankle while in the Navy Reserves.  According to Dr. 
M., no permanent disability was accorded.  

A private medical statement from P.H.D., M.D., dated in 
January 1994, shows that at that time, Dr. D. stated that 
upon physical examination of the appellant, there was 
essentially normal hip joint motion without any complaints 
relative to his hip.  According to Dr. D., an x-ray of the 
appellant's hips showed early arthritic changes.  

A private medical statement from S.H.J., M.D., dated in 
December 1994, shows that at that time, Dr. J. stated that 
the appellant had injured his back in a work-related accident 
in July 1990.  Dr. J. indicated that at present, the 
appellant had numerous complaints, including intermittent 
occasional discomfort in the posterior aspect of both thighs, 
particularly on the right side and occasionally on the left.  
According to Dr. J., upon physical examination, manual motor 
resistance testing demonstrated no weakness in either lower 
extremity.  Sensory examination was intact bilaterally, and 
the appellant reported minimal popliteal and posterior thigh 
discomfort, bilaterally, at greater than 80 degrees of 
"sitting straight-leg raise."  Dr. J. noted that based upon 
a review of the medical evidence, the appellant had developed 
non-industrial degenerative joint disease of both hips, the 
right greater than the left.  

In July 1996, the appellant underwent a VA examination.  At 
that time, he stated that he had worked at the Home Depot for 
seven years, but that he stopped working in 1993 because of a 
back and right hip injuries.  The appellant indicated that at 
present, he had been told that he had degenerative hip 
disease and needed a right hip replacement.  He noted that he 
had numbness in the right dorsal foot.  The examining 
physician stated that the appellant had a problems with right 
groin pain and had undergone a right inguinal herniorrhaphy, 
but that that was believed to be secondary to the hip.  The 
examiner indicated that the herniorrhaphy was performed in 
1990 and was "Home Depot related," and that the hip 
discomfort was also "Home Depot related."  

The physical examination showed that the appellant was in 
acute distress, with obvious back and right hip pain, and 
with an antalgic gait.  Abduction of the right hip was 20 
degrees and extension was to 20 degrees.  Straight leg 
raising was 30 degrees on the right.  When the ankle was 
inverted, the appellant experienced pain in the right groin.  
According to the appellant, he believed that his right groin 
pain was secondary to his hip.  The neurological examination 
was essentially normal of the lower extremities, and the 
sensation of pain and numbness was subjective.  The diagnoses 
included the following: (1) degenerative arthritis of the 
right hip, and (2) herniated intervertebral disk at L2-L3, 
with radicular symptomatology to the right lower extremity.  
An x-ray of the appellant's hips was interpreted as showing 
severe degenerative changes of both hips, significantly 
greater on the right than the left.  

A private medical statement from S.H.G., M.D., dated in 
August 1996, shows that at that time, Dr. G. stated that he 
had recently examined the appellant for numerous complaints 
including right hip pain and numbness in both legs.  Dr. G. 
noted that the appellant had injured his back in July 1990.  
According to Dr. G., following the physical examination, he 
diagnosed the appellant with osteoarthritis of both hips.  

In April 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that in 1977, while he was on 
active duty, he slipped and fell down a 200 foot ravine, with 
a 50 pound radio strapped to his back, and injured his foot, 
ankle, hip, back, and thigh.  (T.2).  The appellant 
essentially stated that he had been told by his physicians 
that his current right ankle, bilateral hip, and bilateral 
thigh disabilities originated prior to his work-related back 
injury in July 1990.  (T.4,5).  

In May 1999, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in San Diego, from November 
1996 to May 1998.  The records show that in March 1998, the 
appellant was treated after complaining of pain in his right 
hip.  At that time, he was diagnosed with degenerative joint 
disease of the right hip.  

A private medical statement from K.P.R., D.C., dated in June 
1999, shows that at that time, Dr. R. stated that according 
to the appellant, he had injured his right knee in the 
military in 1977, and that subsequent to the injury, he 
developed right hip pain.  The appellant indicated that the 
right hip pain and stiffness were exacerbated in 1991 after 
having hernia surgery, and that at present, he had constant 
right hip pain and stiffness.  Dr. R. reported that upon 
physical examination, the appellant had a noticeable limp to 
his gait.  The right hip range of motion was painful and 
limited in all ranges, with pain elicited on Patrick's test.  
According to Dr. R., an x-ray of the appellant's hips 
revealed bilateral osteoarthritis of the hips that was severe 
in the right hip.  Dr. R. diagnosed the appellant with severe 
right hip joint osteoarthritis.  Dr. R. noted that there was 
a "strong probability" that the appellant injured his right 
hip in 1977 during that incident in the military when he 
originally injured his right knee.  According to Dr. R., the 
appellant was currently in need of a hip replacement and was 
unable to work due to the severity of his right hip pain.  

A private medical statement from S.T., M.D., dated in June 
1999, shows that at that time, Dr. T. stated that he had 
treated the appellant for right hip pain.  Dr. T. indicated 
that according to the appellant, he had injured his right hip 
while on active duty in the Navy in 1977.  The appellant 
noted that after his right hip injury, he developed right hip 
pain which became progressive over the subsequent years.  
Upon physical examination, the appellant's right hip had an 
extremely limited range of motion with only 80 degrees of 
flexion and with approximately a 10 degree flexion 
contracture.  There was abduction of 25 degrees, and there 
was an external rotation contracture of 15 degrees, with 
further external rotation to 45 degrees.  An x-ray of the 
appellant's hips showed that he had advanced degenerative 
arthritis in the right hip.  Dr. T. stated that there were no 
significant underlying bony abnormalities to suggest a 
congenital cause for his advanced arthritis at such a young 
age.  Dr. T. reported that with respect to causation, it was 
impossible to say with certainty what caused the appellant's 
severe arthritis.  According to Dr. T., it was possible that 
the appellant's fall while on active duty in 1977 was a 
precipitating cause of his condition.  However, Dr. T. noted 
that there were no x-rays available for review prior to that 
and there were no interviewing x-rays to give one a good 
chronologic sequence of events.  

In July 1999, a Mr. C.G. submitted a statement in support of 
the appellant's contentions.  At that time, Mr. G. stated 
that he had been friends with the appellant since 1975.  Mr. 
G. indicated that in 1977, while the appellant was in the 
military, he fell and injured his right knee, right ankle, 
lower back, and right hip.  Mr. G. noted, in essence, that 
the appellant's current right ankle and bilateral hip 
disability were related to his in-service fall.  

In July 1999, the RO received outpatient treatment records 
from the San Diego VAMC, from November 1994 to June 1998.  
The records show that in June 1998, an x-ray was taken of the 
appellant's right hip.  The x-ray was interpreted as showing 
marked degenerative arthritic changes in the upper part of 
the hip joint.  The hip joint space was considerably 
narrowed.  Cystic changes were demonstrated within the 
femoral head and the adjacent part of the acetabulum.  The 
impression was of moderately extensive degenerative arthritic 
changes in the right hip joint.  

A VA examination was conducted in July 1999.  At that time, 
the appellant stated that he had right hip pain.  The 
examining physician noted that he had reviewed the claims 
file, including the letter from Dr. T. who stated that it was 
impossible to say that the 1977 accident caused the 
appellant's hip problem.  Upon physical examination, there 
was no postural abnormality, but when the appellant walked, 
he was favoring the right lower extremity, not the left.  The 
appellant had trouble walking on his heels and toes on the 
right.  He squatted very poorly and complained of pain in the 
right hip when he was squatting, not in the left hip.  The 
examiner stated that he rotated the appellant to the right 
and the appellant complained of pain in the right hip area.  
When the appellant walked around the room, he complained of 
low back pain which went down the posterior aspect of the 
right leg, not the left leg.  Right hip joint range of motion 
was five degrees to 45 degrees, with five degrees of flexion 
contracture.  The appellant had marked limitation of flexion 
to the right hip joint.  The left hip joint was from zero to 
80 degrees, and he did not have limitation of extension, but 
he had some limitation to flexion in the left hip.  The 
diagnosis was of degenerative arthritis of the two hip 
joints, with limitation of motion, painful motion, and 
function impairment due to limitation of motion and painful 
motion.  The examiner noted that in his opinion, in regards 
to the in-service diagnosis of a minor muscle pain after the 
appellant's fall in 1977, there was no relationship between 
the in-service diagnosis and the appellant's current hip 
problems.  An x-ray of the appellant's hips was interpreted 
as showing bilateral hip osteoarthritis, with evidence of 
progression of the disease within the right hip, whereas the 
changes in the left hip remained stable.  

In December 1999, the appellant underwent a VA examination.  
At that time, he stated that while on military duty in 1977, 
he fell and injured his back and right hip.  The appellant 
indicated that during that period of time, he also developed 
a symptomatic ganglion cyst on his right ankle.  He noted 
that although he had the cyst aspirated, he continued to have 
difficulties.  According to the appellant, in 1992, he had 
surgery of the ankle to remove the mass.  The appellant 
reported that in 1990, while working at Home Depot, he 
injured his back and possibly his right hip.  According to 
the appellant, he developed gradual increasing arthritic 
problems in his hips, especially the right hip, and had 
recently had a total right hip replacement.  

The physical examination of the appellant's right ankle 
showed that there was a three centimeter longitudinal 
surgical scar in the anterolateral aspect of the ankle joint.  
Palpation of the scar revealed marked hypersensitivity, 
almost to the point of being exquisitely tender.  The 
examiner noted that that was associated with radicular 
tingling sensations down the dorsum of the foot to the toes.  
According to the examiner, the above finding strongly 
suggested an injury to the cutaneous sensory nerve, running 
on the anterolateral aspect of the ankle joint, which was 
related to the surgical excision of the ganglion cyst.  In 
association with the discomfort in that area, the appellant 
definitely had some limitation of ankle motion with extension 
of only 10 degrees compared to 25 degrees on the left.  He 
had plantar flexion of 50 degrees on the right and 60 degrees 
on the left.  There was no indication of a significant 
subtalor motion of either hindfoot.  An x-ray of the 
appellant's ankle was interpreted as showing the 
following:(1) productive change tip of the medial malleolus, 
with ankle mortise otherwise intact, (2) large talar beak 
distal dorsal margin which possibly represented an old 
trauma, and (3) tiny posterior calcaneal spur.  

Regarding a diagnosis for the appellant's right ankle, the 
examiner stated that the appellant had a minimally 
symptomatic ganglion cyst of the right ankle relating back to 
his military service.  Subsequent surgery was performed on a 
private basis to remove the lesion, which resulted in injury 
to the overlying sensory nerve running on the anterolateral 
aspect of the ankle to the dorsum of the foot and toes, 
creating a very painful condition.  The examiner stated that 
while there was no major disability associated with that 
condition, the appellant obviously had some functional 
impairment with regards to activities involving repetitive 
motions of the foot and ankle and even simply wearing shoes.  
According to the examiner, the impairment would have been on 
the basis of structural changes with injury to the nerve 
overlying the previous ganglion cyst and associated pain, but 
no indication of instability, incoordination, fatigability, 
or weakness.  The x-rays of the right ankle showed a large 
osteophytic bone reaction on the dorsum of the heel of the 
talus which would have definitely contributed to symptoms to 
loss of ankle motion.  According to the examiner, that 
condition appeared to be service-connected.  

In regards to the appellant's hips, the physical examination 
showed a clean, healing, 30 centimeter surgical scar in the 
posterolateral aspect of the right hip extending distally on 
the lateral aspect of the proximal thigh.  Examination of the 
left hip revealed flexion to 100 degrees.  At 90 degrees of 
flexion, he had 15 degrees of external rotation, but zero 
degrees of internal rotation suggesting that there was some 
arthritic problem in the left hip.  Vigorous manipulation of 
the right hip was not considered practical at that time 
because the appellant was just one month post-operative.  

Regarding a diagnosis, the examiner stated that at the time 
of the appellant's industrial injury in 1990 and subsequent 
examination, there was no indication of any significant 
arthritic changes being identified at that particular time.  
In addition, the examiner noted that upon a review of the 
record, the appellant had denied previous trauma or 
significant symptomatology prior to his work related injury 
of 1990.  According to the examiner, the development of the 
advanced disabling degenerative arthritis was a frequent, 
natural occurring condition and there was no indication that 
that condition was related to the apparent minor injuries 
which occurred in 1977.  The examiner reported that thigh 
symptoms were considered to be secondary to hip pathology.  

In January 2000, the RO received private medical records from 
the Alvarado Hospital Medical Center which show that in 
November 1999, the appellant was hospitalized.  At that time, 
it was noted that the appellant had a long history of right 
hip pain and that x-rays showed that he had advanced 
arthritis of the right hip.  According to the records, the 
appellant underwent a right total hip replacement.  The 
appellant's post-operative diagnosis was of degenerative 
arthritis of the right hip.  

In February 2000, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that during service, he fell and injured his back, 
right ankle, hips, and thighs.  (T.3).  The appellant stated 
that after the fall, he developed a bone spur and had calcium 
deposits aspirated from his ankle.  (T.7,8).  He indicated 
that he had the bone spurs surgically removed in 1992.  
(T.8,9).  According to the appellant, at present, his toes 
were numb.  (Id.).  The appellant further stated that in his 
opinion, the VA examiner from his July 1999 VA examination 
was "negative" towards him and misinterpreted the medical 
evidence of record.  (T.21,22,23).  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for a right ankle disability, a bilateral 
hip disability, and a bilateral thigh disability, are well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If arthritis is manifest 
to a degree of 10 percent within one year after separation 
from service, the disorder may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

More specifically, a disability is service connected if it 
was incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k); see 38 U.S.C.A. § 1131 and 38 C.F.R. § 
3.303(a) (stating basic requirements for entitlement to 
service connection).  An injury is not incurred "in the line 
of duty" if it was the result of the veteran's own willful 
misconduct or was a result of his or her abuse of alcohol.  
38 C.F.R. § 3.1(m).  A service department finding that an 
injury occurred in the line of duty will be binding on the VA 
unless it is patently inconsistent with the requirements of 
laws administered by the VA. Id.; see Kinnaman v. Principi, 4 
Vet. App. 20, 28 (1993) (Coast Guard determination that 
veteran's eye disease was incurred in the line of duty 
binding on the VA pursuant to regulation).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  A veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111(West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  The veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).

To summarize, the appellant contends that during active 
service, he fell and injured his right ankle, hips, and 
thighs.  The appellant states that following the accident, he 
suffered from pain in his right ankle, hips, and thighs.  He 
maintains that his current right ankle disability, bilateral 
hip disability, and bilateral thigh disability are all 
related to his in-service accident.  In this regard, the 
appellant's lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  This 
same consideration also applies to the statement submitted by 
Mr. G., the appellant's friend.  However, they are not 
competent to establish an etiological relationship between 
any claimed disability of the right ankle, hips, or thighs 
and service that ended many years ago.  This type of a 
relationship calls for medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. at 92-93; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not show that the 
appellant or Mr. G. possess medical expertise, nor is it 
contended otherwise.  Therefore, the appellant's opinion, as 
well as that of Mr. G., is not competent evidence of any 
claimed disability of the right ankle, hips, and thighs 
existing since service and, hence, is of not probative value.  
Id.


Right Ankle Disability

In the instant case, the appellant's service medical records 
from his period of time in the Reserves and during ACDUTRA 
show that in October 1977, the appellant was treated after 
complaining of a slightly painful, lima bean-sized cystic 
mass on the lateral aspect of his right ankle adjacent to the 
region of the anterior talofibular ligament.  At that time, 
the appellant stated that he had had the mass for several 
years, and that he had severely sprained his ankle several 
years ago while playing basketball.  Following the physical 
examination, the appellant was diagnosed with a ganglion, and 
1.2 cc of colorless, jelly-like material was aspirated 
without difficulty.  In addition, in September 1978, the 
appellant was treated after complaining of pain in his right 
ankle.  At that time, he stated that he had recently slipped 
on some mud and jammed his right foot against a pole.  The 
physical examination showed that there was swelling without 
tenderness at the right lateral malleolus, and x-rays of the 
ankle showed no fracture.  The appellant was diagnosed with a 
minor sprain of the right ankle.

In the appellant's February 1980 VA examination, the 
appellant was diagnosed with a history of sprains of the 
right ankle, with limitation of motion and ganglion of right 
ankle, with post traumatic changes.  In addition, in the 
appellant's most recent VA examination, in December 1999, the 
appellant gave a history of his ganglion cyst and stated that 
in 1992, he had surgery of the ankle to remove the mass.  The 
physical examination showed that palpation of the surgical 
scar in the anterolateral aspect of the ankle joint revealed 
marked hypersensitivity, almost to the point of being 
exquisitely tender.  Moreover, an x-ray of the appellant's 
ankle was interpreted as showing a large talar beak distal 
dorsal margin, which possibly represented an old trauma.  The 
Board further notes that regarding a diagnosis for the 
appellant's right ankle, the examiner stated that the 
appellant had a minimally symptomatic ganglion cyst of the 
right ankle relating back to his military service.  The 
examiner indicated that subsequent surgery was performed on a 
private basis to remove the lesion, which resulted in injury 
to the overlying sensory nerve running on the anterolateral 
aspect of the ankle to the dorsum of the foot and toes, 
creating a very painful condition.  Furthermore, the examiner 
reported that the x-rays of the right ankle showed a large 
osteophytic bone reaction on the dorsum of the heel of the 
talus which would have definitely contributed to symptoms of 
loss of ankle motion.  According to the examiner, that 
condition appeared to be service-connected.  With this chain 
of evidence, the Board finds the claim to be plausible and 
thus well grounded.  See Caluza, supra.

In light of the above, the Board observes that during 
service, the appellant was diagnosed with a ganglion cyst of 
the right ankle and with a minor sprain of the right ankle.  
The Board further notes that although the examiner from the 
appellant's December 1999 VA examination noted that the 
appellant had a minimally symptomatic ganglion cyst of the 
right ankle which related back to his military service, he 
also stated that it was the appellant's post-service surgery, 
performed on a private basis, that resulted in an injury to 
the overlying sensory nerve running on the anterolateral 
aspect of the ankle.  However, the Board notes that the 
examiner also reported that the appellant had a large 
osteophytic bone reaction on the right dorsum of the heel of 
the talus and stated that that condition appeared to be 
service-connected.  Moreover, a December 1999 x-ray of the 
appellant's ankle was interpreted as showing a large talar 
beak distal dorsal margin, which possibly represented an old 
trauma.  Therefore, it is the Board's determination that both 
the examiner's opinion and the recent x-ray provide a nexus 
between the appellant's current right ankle disability and 
his in-service diagnosis of a minor sprain of the right 
ankle.

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contentions that his currently diagnosed 
right ankle disability, described as a large osteophytic bone 
reaction on the right dorsum of the heel of the talus, 
originated while he was in the military is supported by the 
medical evidence of record.  In light of the above, the 
medical evidence is at least in equipoise vis a vis a finding 
that the appellant's current right ankle disability 
originated in service.  Therefore, the benefit of the doubt 
is resolved in the appellant's favor by finding that his 
current right ankle disability, described as a large 
osteophytic bone reaction on the right dorsum of the heel of 
the talus, was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  


Bilateral Hip Disability

In regards to the appellant's bilateral hip disability, the 
Board notes that the appellant's service medical records from 
his period of time in the Reserves and during ACDUTRA show 
that in August 1977, he injured his back while performing 
maneuvers.  According to the records, following the accident, 
the appellant developed pain in his hips.  The diagnosis was 
of a minor muscle strain.  

In a January 1994 statement, Dr. P.H.D reported that an x-ray 
of the appellant's hips showed early arthritic changes.  In 
addition, in a statement from Dr. S.H.L, dated in July 1995, 
Dr. L. indicated that in his opinion, the appellant's 
bilateral hip disability, diagnosed as arthritis of the right 
and left hips, would have been present absent any industrial 
injury.  Dr. L. further stated that the appellant's July 1990 
work-related back injury would have caused only a temporary 
increase in symptoms and would not have affected the 
appellant's overall level of disability.  Moreover, in a 
private medical statement from Dr. S.H.J., dated in December 
1994, Dr. J. indicated that based upon a review of the 
medical evidence, the appellant had developed non-industrial 
degenerative joint disease of both hips, the right greater 
than the left.  

In a private medical statement from Dr. S.H.G., dated in 
August 1996, Dr. G. diagnosed the appellant with 
osteoarthritis of both hips.  In addition, in a private 
medical statement from Dr. S.T., dated in June 1999, Dr. T. 
stated that the appellant had advanced degenerative arthritis 
in the right hip.  According to Dr. T., there were no 
significant underlying bony abnormalities to suggest a 
congenital cause for his advanced arthritis at such a young 
age.  Additionally, Dr. T. further indicated that it was 
possible that the appellant's fall while on active duty in 
1977 was a precipitating cause of his condition.  

In light of the above, the Board observes that the appellant 
has presented evidence of a current bilateral hip disability.  
In addition, a medically based opinion suggesting that the 
appellant's bilateral hip disability is related to his in-
service 1977 accident has also been provided.  Accordingly, 
it is the Board's determination that the appellant's claim of 
service connection for a bilateral hip disability is well 
grounded.  That is, the Board finds that the appellant has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  Therefore, since there 
is evidence sufficient to lend plausible support to the 
claim, the Board is of the opinion that the appellant's claim 
for service connection for a bilateral hip disability is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Caluza, supra.  Furthermore, after examining the record, 
the Board is satisfied that sufficient relevant facts have 
been properly developed in regards to the appellant's claim 
and no further assistance to him is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  

As previously stated, the appellant's service medical records 
from his period of time in the Reserves and during ACDUTRA 
show that in August 1977, he injured his back and 
subsequently developed pain in his hips.  However, the Board 
observes that the records also reflect that in October 1977, 
while receiving treatment for his right knee disability, the 
appellant gave a history of his August 1977 accident and 
noted that following the accident, his hip pain resolved 
completely.  

The Board notes that in a statement from Dr. R.D.T., dated in 
May 1991, Dr. T. stated that the appellant's chief complaint 
was of pain in his right hip and lower back.  However, Dr. T. 
also indicated that according to the appellant, he had hurt 
his right hip and lower back due to no specific injury.  Dr. 
T. further noted that the appellant started to have pain on 
or about March 3, 1991, while performing his work activities, 
and that he felt that he had not fully recovered from his 
July 1990 injury.  In addition, in a July 1996 statement, Dr. 
E.L.R. indicated that according to the appellant, since his 
July 1990 work-related back injury, he had developed 
bilateral hip pain.  Dr. R. diagnosed the appellant with 
bilateral degenerative joint disease of the hips.  The Board 
further notes that in the appellant's July 1996 VA 
examination, the appellant stated that he had stopped working 
at Home Depot in 1993 because of back and right hip injuries.  
At that time, the appellant was diagnosed with degenerative 
arthritis of the right hip, and the examiner noted that the 
appellant's hip discomfort was "Home Depot related."  

While the evidence of record includes private medical 
statements, dated between December 1993 and July 1995, which 
indicate that the July 1990 industrial injury was not the 
cause of the appellant's arthritis of the hips, they do not 
otherwise identify the 1977 service injury as a causative 
factor for the arthritic condition.  Indeed, none of these 
private medical data contain an opinion relating the 
appellant's current arthritis of hips with his period of 
active duty service, or with the injury sustained in 1977.

In this case, the Board recognizes that the appellant injured 
his hip during service.  The Board notes that according to 
the appellant's service medical records, in August 1977, he 
injured his back and subsequently developed pain in his hips.  
However, the Board observers that the pertinent question in 
this case is whether the appellant's in-service injury caused 
him to later develop degenerative joint disease in his hips, 
and ultimately require him to undergo a right total hip 
replacement in November 1999.  In this regard, the Board 
notes that in Dr. K.P.R.'s June 1999 statement, Dr. R. 
indicated that the appellant had bilateral osteoarthritis of 
the hips, and that his right hip osteoarthritis was severe.  
The Board further notes that according to Dr. R., there was a 
"strong probability" that the appellant injured his right 
hip in 1977 during that incident in the military when he 
originally injured his right knee.  However, the Board notes 
that while Dr. R.'s opinion relates to the question as to 
whether or not the appellant injured his hips during service, 
it does not address the more relevant question of whether the 
appellant's in-service injury caused him to later develop 
degenerative joint disease of the hips.  The Board observes 
that it has already acknowledged that the appellant injured 
his right hip during service. 

In this context, the Board recognizes that in a private 
medical statement from Dr. S.T., dated in June 1999, Dr. T. 
diagnosed the appellant with advanced degenerative arthritis 
in the right hip.  The Board further notes that although Dr. 
T. stated that it was possible that the appellant's fall 
while on active duty in 1977 was a precipitating cause of his 
condition, he also stated that it was impossible to say with 
certainty what caused the appellant's severe arthritis.  In 
addition, Dr. T. further noted that there were no x-rays 
available for review prior to that and there were no 
interviewing x-rays to give one a good chronologic sequence 
of events.  Thus, in light of the above, the Board concludes 
that Dr. T.'s opinion that it was "possible" that the 
appellant's fall while on active duty in 1977 was a 
precipitating cause of his condition, is speculative, at 
best, and is of no probative value as to the issue of service 
connection.  See Bostain v. West, 11 Vet. App. 124, 128 
(1998).  Indeed, it is well to observe that Dr. T. only 
states that there is "a possible relationship."  He does 
not state that "there is a relationship."  This distinction 
is crucial for the Court has held that where a physician is 
unable to provide a definitive causal connection, the opinion 
on that issue constitutes "what may be characterized as a 
'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (citing Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993)).  See also Obert v. Brown, 5 Vet. App. 30 (1993).

Consequently, the Board can and does attach far more weight 
to the VA joint examination which was afforded the appellant 
in December 1999.  The VA physician relied on a complete and 
thorough review of the appellant's medical records, including 
the service medical records, as contained in his claims file.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) 
(holding that the Board is entitled to independently assess 
the weight of the evidence before it).  The conclusion 
reached by the VA physician in December 1999 was that the 
development of the appellant's advanced disabling 
degenerative arthritis was a frequent, natural occurring 
condition, and that there was no indication that that 
condition was related to the apparent minor injuries which 
occurred in 1977.  The examiner explained that at the time of 
the appellant's industrial injury in 1990 and subsequent 
examination, there was no indication of any significant 
arthritic changes being identified.  In addition, the 
examiner further found that upon a review of the record, the 
appellant had denied previous trauma or significant 
symptomatology prior to his work related injury of 1990.  
Accordingly, there is no probative medical evidence linking 
his current arthritis of the hips to his period of active 
service or to the 1977 injury.  

Additionally, the Board notes that in the appellant's July 
1999 VA examination report, the appellant was diagnosed with 
degenerative arthritis of the two hip joints.  At that time, 
the examiner noted that in his opinion, in regards to the in-
service diagnosis of a minor muscle pain after the 
appellant's fall in 1977, there was no relationship between 
the in-service diagnosis and the appellant's current hip 
problems.  However, the Board notes that in regards to the 
July 1999 VA examination report, in the appellant's February 
2000 hearing, the appellant stated that in his opinion, the 
VA examiner from his July 1999 VA examination was 
"negative" towards him and misinterpreted the medical 
evidence of record.  In addressing the appellant's 
contentions, the Board acknowledges his concerns and as such 
does not rely on any of the findings or medical opinions 
contained in the July 1999 VA examination report in reaching 
the decision as to the bilateral hip disability.

In view of the foregoing, the Board finds that the evidence 
demonstrates that any diagnosed disorder of the hips, to 
include degenerative arthritis, is of post service onset.  
The appellant's lay evidence, and Dr. T.'s  medical opinion 
in June 1999, in this matter, must be considered of 
diminished probative value, and are insufficient to establish 
a chronic disorder of the hips dating from service.  
Therefore, the Board concludes that a disorder of the hips 
was not incurred in or aggravated by service, and that 
arthritis of the hips may not be presumed to have been 
incurred in service.  Accordingly, service connection for a 
bilateral hip disability, to include degenerative arthritis 
of the hips, is denied.


Bilateral Thigh Disability

In regards to the appellant's bilateral thigh disability, the 
Board notes that the appellant's service medical records, 
including his records from his period of time in the Reserves 
and during ADCUTRA, are negative for any complaints or 
findings of a bilateral thigh disability.  The appellant's 
separation examination, dated in January 1976, shows that at 
that time, the appellant's lower extremities were clinically 
evaluated as normal.  

The first medical evidence of problems with the appellant's 
thighs is in August 1990, more than 11 years after service.  
Private medical records from the Sharp Memorial Hospital show 
that in August 1990, the appellant was treated after 
complaining of back and groin pain.  At that time, he stated 
that he had injured his back in a work-related accident in 
July 1990.  According to the records, following the physical 
examination, the appellant was diagnosed with an acute groin 
strain of the right adductor thigh musculature.  In addition, 
in a September 1990 statement from Dr. R.D.T., Dr. T. 
indicated that the appellant injured his lower back and right 
groin in July 1990 while working at Home Depot.  Dr. T. 
stated that at present, the appellant had intermittent pain 
in his low back, with radiation of pain down his right leg 
and into the back of his thigh.  Dr. T. diagnosed the 
appellant with a medial hamstring pull, right groin area.  
The Board further observes that in a December 1993 statement, 
Dr. S.H.L. indicated that the appellant injured his back in 
July 1990, and that at present, he had constant pain in his 
low back which extended into the lower extremities, more on 
the right than the left, into the anterior aspect of the 
thigh, extending down to the calves.  

Additionally, the Board notes that in a private medical 
statement from Dr. S.H.J., dated in December 1994, the 
appellant gave a history of his July 1990 back injury and 
noted that at present, he had intermittent occasional 
discomfort in the posterior aspect of both thighs, 
particularly on the right side and occasionally on the left.  
Sensory examination was intact bilaterally, and the appellant 
reported minimal popliteal and posterior thigh discomfort, 
bilaterally, at greater than 80 degrees of "sitting 
straight-leg raise."  The Board further notes that in the 
appellant's July 1996 VA examination, the appellant was 
diagnosed with herniated intervertebral disk at L2-L3, with 
radicular symptomatology to the right lower extremity.  
Moreover, the Board observes that in the appellant's most 
recent VA examination, the examiner noted that the 
appellant's complaints of pain in his thighs were considered 
to be secondary to his hip pathology.  

In light of the above, although the evidence of record shows 
that the appellant has a current bilateral thigh disability, 
consisting of complaints of pain in his thighs, the records 
do not show a nexus between any current bilateral thigh 
disability and any disease or injury in service.  As 
previously stated, there must be medical evidence showing a 
nexus between an in-service injury or disease and the current 
disability for a well-grounded claim.  The Board notes that 
as stated above, the examiner from the appellant's December 
1999 VA examination reported that the appellant's thigh 
symptoms were considered to be secondary to his hip 
pathology.  Therefore, as there is no competent medical 
evidence which shows that the appellant's current bilateral 
thigh disability is related to service, or to a service-
connected condition, the appellant's claim for service 
connection for a bilateral thigh disability, must be denied 
as not well grounded.  See Caluza, supra; Anderson v. West, 
12 Vet. App. 491, 496 (1999) (setting forth the requirements 
for a well grounded claim for secondary service connection).

The Board recognizes that the appellant's claim for service 
connection for a bilateral thigh disability is being disposed 
of in a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette, 8 
Vet. App. at 77-78.


B.  Whether new and material has been 
submitted to reopen a claim of 
entitlement to service connection for a 
back disability.  

I.  Factual Background

In a June 1980 rating action, the RO denied the appellant's 
claim of entitlement to service connection for a back 
disability.  The rating action was based on the RO's 
determination that the appellant's back disability pre-
existed service and was not aggravated by service.  The 
appellant did not appeal the above rating decision.  The 
evidence of record at the time of the unappealed decision 
consisted of the appellant's service medical records, 
including private medical records from the University 
Hospital, from August 1997 to September 1978, a VA 
"disability pay" examination, dated in May 1978, and a 
February 1980 VA examination.  The appellant's service 
medical records from his period of active duty, from January 
1974 to February 1976, are negative for any complaints or 
findings of a back disability.  The appellant's separation 
examination, dated in January 1976, shows that at that time, 
the appellant's spine and other musculoskeletal were 
clinically evaluated as normal.  

The appellant's service medical records from his period of 
time in the Reserves and during ACDUTRA include the private 
medical records from the University Hospital.  The University 
Hospital records reflect that in August 1977, the appellant 
injured his back while performing maneuvers.  At that time, 
the appellant stated that he had fallen backwards while 
climbing out of a trench.  The appellant indicated that 
subsequent to his fall, he developed pain in his low back 
which radiated to the top of his hips.  He noted that he had 
a history of similar pain "several times before."  The 
physical examination showed that the appellant's spine was 
straight and that he had good lumbar lordosis.  The 
assessment was of a minor muscle strain.  

The University Hospital records also reflect that in October 
1977, the appellant was treated after complaining of pain in 
his right knee.  At that time, he stated that in August 1977, 
he fell and had immediate onset of right-sided low back pain, 
hip pain, and right knee pain.  The appellant noted that his 
back and hip pain resolved completely.

In May 1978, the appellant underwent a VA "disability pay" 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
recurrent back pain, the appellant responded "no."  The 
appellant's spine and other musculoskeletal were clinically 
evaluated as normal.  

A VA examination was conducted in February 1980.  At that 
time, the appellant stated that in August 1977, he was on a 
survival exercise while carrying a heavy radio when he fell 
and sustained an injury to his back.  The appellant stated 
that at present, he had discomfort in the upper dorsal spine 
with twisting motions of the back.  The physical examination 
showed that the appellant's gait was normal and he walked on 
his heels or tiptoes.  Flexion forward was to 85 degrees, 
extension was to 40 degrees, and lateral bending was to 40 
degrees.  The diagnosis was of a history of a sprain of the 
dorsal muscles.  

As previously stated, in a June 1980 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for a back disability on the basis that the 
appellant's back disability pre-existed service and was not 
aggravated by service.  The appellant was provided notice of 
this adverse decision and his appellate rights, but an appeal 
was not initiated.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a) (1999).  Therefore, the 
June 1980 rating decision became final when the appellant did 
not file an NOD within one year of the date of mailing of the 
notice of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The additional evidence associated with the claim subsequent 
to the June 1980 rating action includes private medical 
records from the Sharp Memorial Hospital, from July to August 
1990, private medical statements from Dr. R.D.T., private 
medical records from the Mercy Magnetic Imaging center, dated 
in November 1990 and April 1993, private medical statements 
from Dr. E.L.R., private medical statements from Dr. S.H.L., 
private medical statements from Dr. R.P.M., private medical 
statement from Dr. S.H.J., dated in December 1994, a July 
1996 VA examination, a private medical statement from Dr. 
S.H.G., dated in August 1996, lay statements, a July 1996 VA 
examination, a December 1999 VA examination, and hearing 
testimony.  

Private medical records from the Sharp Memorial Hospital show 
that from July to August 1990, the appellant underwent 
intermittent physical therapy for a lumbar strain and a groin 
strain.  The records reflect that in August 1990, the 
appellant was treated after complaining of back and groin 
pain.  At that time, he stated that he had injured his back 
in a work-related accident in July 1990.  According to the 
records, following the physical examination, the appellant 
was diagnosed with an acute lumbosacral strain.  

Private medical statements from Dr. R.D.T., dated in 
September 1990, November 1990, January 1991, February 1991, 
May 1991, and October 1992, address the appellant's work-
related back injury in July 1990.  In the September 1990 
statement, Dr. T. indicated that according to the appellant, 
in July 1990, he was working at Home Depot and lifting some 
heavy bags when he injured his lower back and right groin.  
The appellant noted that at present, he had intermittent pain 
in his low back, with radiation of pain down the right leg 
and into the back of the thigh.  Dr. T. stated that upon 
physical examination of the lower back, there were no areas 
of erythema, swelling, or deformity.  The appellant had 
tenderness of the paravertebral muscles, with spasms 
bilaterally, worse on the right than the left.  Range of 
motion revealed that he was able to bring his hands forward 
within 10 inches of the floor.  An x-ray of the lumbar spine 
revealed no fractures or dislocations and was appropriate for 
his age.  The diagnosis was of a lower lumbar spine 
paravertebral muscle spasm.  Dr. T. noted that according to 
the history, as related by the appellant, and the current 
physical examination, it was his professional opinion that 
the appellant had an acute lumbar strain to the paravertebral 
muscles in his lower back which was probably related to the 
July 1990 injury as described by the appellant.  

In Dr. T.'s May 1991 statement, Dr. T. stated that he had 
recently treated the appellant for pain in his lower back.  
At that time, Dr. T. gave a history of the  appellant's July 
1990 work-related back injury and subsequent chronic back 
pain.  Dr. T. indicated that according to the appellant, he 
had recently injured his back a second time while at work.  
Following the physical examination, Dr. T. diagnosed the 
appellant with an exacerbation of a previous lumbar strain.  
Dr. T. also reported that it was his professional opinion 
that the appellant originally had a back injury in July 1990 
and that recently, he suffered an exacerbation of his 
original back injury.  

Private medical records from the Mercy Magnetic Imaging 
Center show that in November 1990, the appellant had a 
magnetic resonance imaging (MRI) taken of his lumbar spine.  
The diagnosis was of a focal left paramedian L2-3 disc bulge.  
The records also reflect that in April 1993, the appellant 
had a second MRI taken of his lumbar spine.  The diagnosis 
was that there was evidence of a central and posterior disc 
bulge at the L2-3 level, and that there was evidence of 
desiccation of the L2-3 disc.  In addition, there was 
evidence of anterior subluxation of L2 relative to the L3 
vertebral body.  The remaining portion of the lumbar spine 
was negative.  

Private medical statements from E.L.R., D.O., dated in May 
1991, July 1992, August 1995, and June 1996, all address the 
appellant's work-related back injury in July 1990.  In Dr. 
R.'s May 1991 statement, Dr. R. indicated that the appellant 
was initially treated in March 1991 after injuring his back 
at work in July 1990.  Dr. R. stated that following the 
appellant's initial visit, he continued to have back pain.  
Dr. R. noted that at present, the appellant requested 
additional treatment for his back injury.  Following the 
physical examination, Dr. R. diagnosed the appellant with a 
lumbosacral strain.  

Private medical statements from Dr. S.H.L., dated in July 
1991, December 1993, March 1994, April 1995, and July 1995, 
all refer to the appellant's work-related back injury in July 
1990.  In Dr. L.'s March 1994 statement, Dr. L. noted that 
according to the appellant, following his July 1990 back 
injury, he suffered from chronic back pain.  Dr. L. stated 
that at present, the appellant had diskogenic disease at L2-
3, with Grade I spondylolisthesis, L2 on L3.

Private medical statements from R.P.M., D.C., dated in March 
1993, April 1993, August 1993, and September 1993, all refer 
to the appellant's July 1990 work-related back injury.  The 
March 1993 statement shows that at that time, Dr. M. stated 
that according to the appellant, he injured his back in July 
1990 while at work.  Dr. M. noted that the appellant denied 
having other previous related injuries, and he also denied 
having injured the same body part before.  The appellant 
indicated that following the July 1990 injury, he suffered 
from chronic back pain.  Dr. M. revealed that following the 
physical examination, he diagnosed the appellant with the 
following: (1) rule out herniated nucleus pulposus, 
lumbosacral spine, (2) myofascitis, lumbosacral spine, and 
(3) joint dysfunctions, lumbosacral spine.  In Dr. M.'s 
September 1993 statement, Dr. M. noted that the appellant was 
continuing to suffer from chronic back pain.  Dr. M. 
diagnosed the appellant with the following: (1) disk 
herniation, lumbosacral spine at L2-3, and (2) myofascitis, 
lumbosacral spine, improved.  

A private medical statement from Dr. S.H.J., dated in 
December 1994, shows that at that time, Dr. J. stated that 
the appellant had injured his back in a work-related accident 
in July 1990.  Dr. J. indicated that according to the 
appellant, he denied any injuries to his lower back prior to 
the July 1990 work-related injury.  The appellant indicated 
that following his injury, he suffered from chronic back 
pain.  The physical examination showed that the appellant 
stood erect and demonstrated a normal walking gait.  
Examination of the lumbar spine reflected mild increased 
thoracic kyphosis, with compensatory lumbar lordosis.  There 
was no clinical scoliosis.  On palpation, there was 
tenderness from L1 to S1 in the midline, with the maximum 
tenderness being from L4 to S1 in the midline.  There was 
minimal tenderness over the right posterior superior iliac 
spine.  Alternate standing demonstrated 1+ paravertebral 
spasm.  The appellant was able to forward flex slowly to 
bring the fingertips to within 12 inches of the floor, with 
fair lumbar reversal and a satisfactory recovery.  The 
appellant reported pain across the lower back area on 
recovery from flexion.  Dr. J. diagnosed the appellant with a 
lumbosacral spine strain pattern, secondary to lifting 
injury, with aggravation of continuing trauma during work 
beginning with incident of July 20, 1990 and continuing until 
the termination of employment on January 22, 1993.  Dr. J. 
also diagnosed the appellant with degenerative disease at L2-
3, secondary to continuing trauma at work.  

In July 1996, the appellant underwent a VA examination.  At 
that time, he stated that his back pain commenced in 1990 
when he injured his back while working at Home Depot.  The 
appellant indicated that he had not worked since 1993 because 
of his back injury.  He reported that his back had radicular 
symptomatology, and that he had been told that he had a 
herniated disk at L2-L3.  

The physical examination showed that it was difficult for the 
appellant to sit still for any length of time because he had 
obvious back pain, with an antalgic gait. Flexion of the back 
was to 80 degrees, extension was to 15 degrees, with pain, 
right lateral was to 15 degrees, with pain, and left lateral 
was to 15 degrees, with pain.  Rotation was to 30 degrees, 
right and left, with pain, and the appellant was unable to 
squat.  An x-ray of the appellant's lumbar spine was 
interpreted as showing the following: (1) a transitional 
lumbar spine with lumbarization of S1, bilaterally, (2) 
suspect lengthening of the pars interarticularis, 
bilaterally, at the transitional level, without 
spondylolysis, (3) suspect bilateral spondylolysis L3, with 
mild first degree spondylolisthesis L3 on L4 and degenerative 
disk disease, with disk-space narrowing at L3-4, and (4) mild 
narrowing of the transitional disk space in the sacrum.   
Following the physical examination and a review of the 
appellant's x-ray, the examiner diagnosed the appellant with 
the following: (1) herniated intervertebral disk at L2-L3, 
with radicular symptomatology to the right lower extremity, 
and (2) spondylolysis.  

A private medical statement from Dr. S.H.G., dated in August 
1996, shows that at that time, Dr. G. stated that he had 
recently examined the appellant for numerous complaints, 
including constant severe low back pain.  Dr. G. noted that 
the appellant had had pain in his low back since July 1990 at 
which time he injured his back in a work-related accident.  
Following the physical examination, Dr. G. diagnosed the 
appellant with the following: (1) cervical pain, and (2) 
lumbar pars deficit at L2-L3, with Grade I spondylolisthesis.  
Dr. G. noted that the appellant was unable to return to his 
previous employment.  

In April 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that in 1977, while he was on 
active duty, he slipped and fell down a ravine, with a 50 
pound radio strapped to his back, and injured his back.  
(T.2).  The appellant stated that prior to that injury, he 
had never had any back problems.  (T.3).  He indicated that 
it was not until after the in-service injury that his back 
problems started.  (Id.).  According to the appellant, 
although he again injured his back in a work-related injury 
in July 1990, he stated that at that time, he was told by his 
physicians, including Dr. T., Dr. L., and Dr. R., that he had 
had a prior back injury, and that his current back problems 
were the result of a prior back injury and not his work-
related back injury in July 1990.  (T.3,4).  The appellant 
reported that his only back injury prior to his July 1990 
injury was his in-service back injury.  (Id.).  

In July 1999, a Mr. C.G. and a Mr. M.H. both submitted 
statements in support of the appellant's contentions.  At 
that time, Mr. G. indicated that he had been friends with the 
appellant since 1975, and Mr. H. noted that he had been 
friends with the appellant since 1968.  The statements, in 
essence, supported the appellant's contention that during 
service, he injured his back and following his injury, he 
suffered from chronic back pain.  

In July 1999, a VA examination was conducted.  At that time, 
the physical examination showed that the appellant's spine 
had a somewhat limited range of motion.  The appellant had 90 
degrees of forward flexion and he complained of pain, and he 
had 20 degrees of back extension and also complained of pain.  
An x-ray showed degenerative disc disease at L3-4 and Grade I 
anterolisthesis, with apparent bilateral pars defects at that 
level.  Following the physical examination and a review of 
the appellant's x-ray, the examiner diagnosed the appellant 
with degenerative arthritis of the lumbar spine.  In response 
to the question as to whether the appellant's in-service 
injury produced the current back problem, the examiner 
responded "no."  The examiner noted that he did not believe 
that there was any relationship between the appellant's in-
service injury and his current back problems.  According to 
the examiner, the appellant suffered post-service industrial 
injuries.  

A VA examination was conducted in December 1999.  At that 
time, the appellant stated that he had had difficulties with 
his back ever since his in-service 1977 injury.  The 
appellant indicated that his back disability was aggravated 
by his work-related injury in 1990.  The physical examination 
revealed a very definite limitation of low back motion, with 
60 degrees of forward flexion.  The appellant had 10 degrees 
of extension and 20 degrees of lateral bend, bilaterally.  
The appellant indicated that he had pain in the midline of 
the mid lumbar spine, with no indication of any swelling, 
discoloration, or specific point tenderness.  In regards to a 
diagnosis, the examining physician stated that it was of 
interest to note that when the appellant sustained his work 
related injury in 1990, initial x-rays made at the hospital 
suggested that x-rays of his lumbar spine were "within 
normal limits."  Furthermore, when the appellant initially 
had an orthopedic evaluation by Dr. R.D.T., Dr. T. failed to 
identify any indication of spondylolisthesis, spondylolysis, 
or degenerative disk disease.  The examiner noted that he was 
somewhat skeptical as to whether or not those findings were 
accurate, but that they were statements of fact and could not 
be disregarded.  The examiner further noted that various 
examiners indicated that in taking a history from the 
appellant, he denied any previous injuries or difficulties 
related to his back.  Thus, it was the examiner's opinion 
that the problems manifested in the appellant's lumbar spine 
at the present time and in association with his work related 
injuries were completely unrelated to the minor muscle strain 
diagnosed in 1977.  According to the examiner, it was 
entirely possible that in the appellant's work-related injury 
in 1990, he sustained a rather severe injury to the low back, 
with a stress fracture in the lumbar spine which resulted in 
the pars defect spondylolisthesis and discogenic changes, as 
well as evidence of disk herniation.  Therefore, while the 
appellant definitely had a severe disability and significant 
functional impairment related to the lumbar spine, it was the 
examiner's opinion that there was no indication that that was 
secondary to the minor muscle straining injury occurring in 
1977.  

In February 2000, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that prior to his 1977 in-service back injury, he 
had not had any problems with his back.  (T.3,4).  The 
appellant stated that following his 1977 back injury, he 
suffered from chronic back pain.  (T.19).  


II.  Analysis

1.  New and Material Evidence

The Board has reviewed the evidence submitted since the June 
1980 rating action and has determined that this additional 
evidence is both "new and material."  As previously stated, 
"new and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The Board notes that the private medical statements from Dr. 
R.P.M., the private medical statement from Dr. S.H.J., and 
the appellant's hearing testimony, are "new" in that they 
were not of record at the time of the RO's denial in June 
1980.  Moreover, the evidence is so significant because it 
bears directly and substantially on the specific matter in 
the case at hand, which is whether the appellant's back 
disability was incurred in or aggravated by his periods of 
service.  

As previously stated, in the June 1980 rating action, the RO 
denied the appellant's claim for service connection for a 
back disability on the basis that his back disability pre-
existed service and was not aggravated by service.  However, 
the Board notes that in the appellant's April 1999 and 
February 2000 hearings, he testified that prior to his 1977 
in-service back injury, he had not had any problems with his 
back.  The appellant maintained that he did not have a pre-
existing back disability.  The Board observes that at the 
time of the June 1980 rating action, the appellant had not 
contended that he did not have a pre-existing back 
disability.  In addition, according to the private medical 
statements from Dr. R.P.M. and the private medical statement 
from Dr. S.H.J., at the time of the appellant's July 1990 
work-related back injury, he denied having any previous back 
problems.   

In light of the above, it is the Board's conclusion that the 
appellant's hearing testimony, the private medical statements 
from Dr. R.P.M., and the private medical statement from Dr. 
S.H.J., are "new and material" evidence because the above 
evidence shows that the appellant has raised a new argument 
that he did not have a pre-existing back disability, and the 
above medical evidence supports his contentions.  Therefore, 
in light of the foregoing, the Board concludes that the 
appellant has submitted "new and material" evidence to 
reopen his claim of entitlement to service connection for a 
back disability.  


2.  Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved, with regard to the claim of entitlement to service 
connection for a back disability, is whether the appellant 
has presented evidence of a well-grounded claim.

As previously stated, the appellant's service medical records 
from his period of time in the Reserves and during ACDUTRA 
show that in August 1977, the appellant injured his back 
while performing maneuvers.  Following a physical 
examination, the appellant was diagnosed with a minor muscle 
strain.  However, the Board notes that the records also 
reflect that in October 1977, while receiving treatment for 
his right knee disability, the appellant gave a history of 
his August 1977 accident and noted that following the 
accident, his back pain resolved completely.  In addition, in 
May 1978, the appellant underwent a VA "disability pay" 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
recurrent back pain, the appellant responded "no."  The 
Board further notes that the appellant's spine and other 
musculoskeletal were clinically evaluated as normal.

In February 1980, the appellant underwent a VA examination.  
At that time, he was diagnosed with a history of a sprain of 
the dorsal muscles.  In addition, the Board notes that the 
remaining evidence of record essentially reflects treatment 
for the appellant's work-related back injury in July 1990, 
and the residuals thereof.  The Board observes that private 
medical records from the Sharp Memorial Hospital, from July 
to August 1990, private medical statements from Dr. R.D.T., 
private medical records from the Mercy Magnetic Imaging 
center, dated in November 1990 and April 1993, private 
medical statements from Dr. E.L.R., private medical 
statements from Dr. S.H.L., private medical statements from 
Dr. R.P.M., a private medical statement from Dr. S.H.J., 
dated in December 1994, and a private medical statement from 
Dr. S.H.G., dated in August 1996, all address the appellant's 
July 1990 work-related back injury and his resulting back 
pain.  The above records include various diagnoses, including 
an acute lumbosacral strain, lower lumbar spine paravertebral 
muscle spasm, diskogenic disease at L2-3, with Grade I 
spondylolisthesis, L2 on L3, disk herniation, lumbosacral 
spine at L2-3, myofascitis, lumbosacral spine, and lumbar 
pars deficit at L2-L3, with Grade I spondylolisthesis.  

In light of the above, the Board observes that while the 
evidence of record shows that the appellant currently has a 
back disability, the records do not show a nexus between the 
appellant's current back disability and any disease or injury 
in service.  As previously stated, there must be medical 
evidence showing a nexus between an in-service injury or 
disease and the current disability for a well-grounded claim.  
The Board recognizes that the appellant injured his back 
during service.  However, even with the acknowledgment that 
the appellant injured his back during service, there is still 
no competent medical evidence of a nexus between the 
appellant's current back disability and his periods of 
service.  The Board notes that the evidence of record 
essentially shows that the appellant's current back 
disability is related to his July 1990 work-related back 
injury.  In this regard, the Board observes that in a May 
1991 statement from Dr. R.D.T., Dr. T. indicated that it was 
his professional opinion that the appellant originally had a 
back injury in July 1990 and that recently, he suffered an 
exacerbation of his original back injury.  The Board further 
notes that in a December 1994 statement, Dr. S.H.J. diagnosed 
the appellant with a lumbosacral spine strain pattern, 
secondary to lifting injury, with aggravation of continuing 
trauma during work beginning with incident of July 20, 1990 
and continuing until the termination of employment on January 
22, 1993.  Dr. J. also diagnosed the appellant with 
degenerative disease at L2-3, secondary to continuing trauma 
at work.  Moreover, the Board observes that in a March 1993 
statement from Dr. R.P.M., Dr. M. stated that according to 
the appellant, he injured his back in July 1990 and he denied 
having other previous related injuries.  Dr. M. reported that 
the appellant also denied having injured the same body part 
before.  Furthermore, in a private medical statement from Dr. 
S.H.J., dated in December 1994, Dr. J. indicated that 
according to the appellant, he denied any injuries to his 
lower back prior to the July 1990 work-related injury.  

The Board notes that in the appellant's July 1999 VA 
examination, the examiner diagnosed the appellant with 
degenerative arthritis of the lumbar spine.  In addition, in 
response to the question as to whether the appellant's in-
service injury produced the current back problem, the 
examiner responded "no."  The examiner further noted that 
he did not believe that there was any relationship between 
the appellant's in-service injury and his current back 
problems.  According to the examiner, the appellant suffered 
post-service industrial injuries.  However, the Board 
observes that as previously stated, in regards to the 
appellant's July 1999 VA examination, in the appellant's 
February 2000 hearing, the appellant stated that in his 
opinion, the VA examiner from his July 1999 VA examination 
was "negative" towards him and misinterpreted the medical 
evidence of record.  In addressing the appellant's 
contentions, the Board observes that even if the appellant's 
July 1999 VA examination is disregarded, there is still no 
competent medical evidence of a nexus between the appellant's 
current back disability and his periods of service.  The 
Board notes that in the appellant's most recent VA 
examination, in December 1999, it was the examiner's opinion 
that the problems manifested in the appellant's lumbar spine 
at the present time and in association with his work related 
injuries were completely unrelated to the minor muscle strain 
diagnosed in 1977. The examiner further stated that while the 
appellant definitely had a severe disability and significant 
functional impairment related to the lumbar spine, it was the 
examiner's opinion that there was no indication that that was 
secondary to the minor muscle straining injury occurring in 
1977.  Therefore, in light of the above, as there is no 
competent medical evidence which shows that the appellant's 
current back disability is related to his periods of service, 
the appellant's claim for service connection for a back 
disability must be denied as not well grounded.  See Caluza, 
supra.


C.  Entitlement to an evaluation in 
excess of 10 percent for chondromalacia 
of the patella, right knee.  

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected right knee 
disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.

As previously stated, service connection was established for 
a right knee disability in a January 1997 rating decision, 
with a 10 percent evaluation effective from October 19, 1979.  
The Board notes that the appellant took issue with the 
initial rating assigned following the grant of service 
connection.  Thus, the Board must evaluate the relevant 
evidence since October 1979 in regards to the appellant's 
service-connected right knee disability.  In doing so, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (1999); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  As 
stated above, the RO has evaluated the appellant's service-
connected right knee, chondromalacia of the patella, by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5010 which 
addresses arthritis.  

Under Diagnostic Codes 5003 and 5010, arthritis is rated on 
the basis of limitation of motion of the joint involved.  38 
C.F.R. § 4.71a.  Pursuant to Diagnostic Code 5010, arthritis, 
which is due to trauma and is substantiated by X- ray 
findings, will be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by a 
finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability will be rated as follows: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent rating will be assigned.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation will be 
assigned.

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides for the evaluation of the knee 
and other impairment of the knee, to include recurrent 
subluxation and lateral instability.  A 10 percent rating is 
warranted for slight impairment.  Ratings of 20 and 30 
percent are warranted for moderate and severe impairment, 
respectively.  38 C.F.R. § 4.71a.

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
he experiences because of his right knee disability.  
According to the appellant, he has chronic pain in his right 
knee and occasional instability.  The appellant notes that he 
also has grinding, popping, and locking of his knee, and that 
he takes medication in order to relieve his pain.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492. 

Upon a review of the record, the Board notes that in the 
appellant's February 1980 VA examination, range of motion for 
his right knee was from zero to 120 degrees, with a loss of 
10 degrees flexion in his right knee joint.  There was mild 
crepitus on motion of both knees, and there was no 
instability.  The diagnoses included the following: (1) 
chondromalacia of both patellas, and (2) calcification of the 
right patellar ligament.  In addition, in the appellant's 
July 1996 VA examination, flexion of the right knee was to 
120 degrees.  The varus and valgus stress test, and Apley, 
McMurray, and drawer tests, were all negative, bilaterally.  
The diagnosis was of tendonitis of the knees.  The Board 
further notes that in the private medical statement from Dr. 
K.P.R., dated in June 1999, Dr. R. diagnosed the appellant 
with right patellofemoral tracking dysfunction.  Moreover, x-
rays from the Jackson VAMC, dated in June 1998, show that at 
that time, the appellant was diagnosed with minimal 
degenerative arthritic changes of the right knee.  

The Board observes that in the appellant's July 1999 VA 
examination, range of motion for the appellant's right knee 
was from zero to 110 degrees.  The appellant's knees were 
stable, and both knee joints had painful flexion, but not 
extension.  The diagnosis was of degenerative arthritis of 
the knee joints.  In addition, in the appellant's most recent 
VA examination, dated in December 1999, the appellant had 
full extension of both knees to zero degrees and full flexion 
to 135 degrees, bilaterally.  There was no indication of 
ligamentous laxity (cruciate or collateral), and with 
vigorous manipulation of the right knee, a very definite 
snapping or crepitus sensation was detected in the joint line 
laterally.  Moreover, a January 2000 MRI was interpreted as 
showing the following: (1) limited examination demonstrating 
evidence of Osgood-Schlatter's disease and lateral 
compartmental osteoarthritis, and (2) no definite evidence of 
meniscal tear.

The Board notes that the RO has evaluated the appellant's 
service-connected right knee, chondromalacia of the patella 
by analogy under 38 C.F.R. § 4.71a, Diagnostic 5010.  The 
Board further observes that the appellant's complaints, to 
include chronic right knee pain, have been objectively 
indicated in the appellant's July 1999 VA examination.  Such 
symptoms, the complaints of which the Board finds credible, 
must be considered in the assignment of the appropriate 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

In light of the above, the Board observes that while neither 
limitation of extension nor flexion of the right knee is to a 
degree to warrant a compensable evaluation under Diagnostic 
Code 5260 or 5261, the Board believes that, along with 
objective evidence of right knee flexion limited to 110 
degrees, and with painful flexion, there is a basis for the 
assignment of a compensable evaluation for chondromalacia of 
the patella, the right knee.  See Deluca, 8 Vet. App. at 202, 
205-06; 38 C.F.R. §§ 4.25(b), 4.40, 4.45, 4.59; see also 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Accordingly, resolving all reasonable doubt as to this matter 
in the appellant's favor, the Board concludes that the 
appellant's service-connected chondromalacia of the patella, 
right knee, warrants a 10 percent evaluation, the minimum 
compensable evaluation for under Diagnostic Codes 5003- 5010.  
Id.; Hicks v. Brown, 8 Vet. App. 471, 420 (1995) (discussing 
that Diagnostic Code 5003 should be read in conjunction with 
38 C.F.R. § 4.59); Lichtenfels v. Derwinski , 1 Vet. App. 
484, 489 (1991)(same effect).  However, since limitation of 
flexion and extension of the right knee is not to a degree to 
warrant a 20 percent evaluation under Diagnostic Code 5260 or 
5261, the Board finds that the appellant does not meet the 
criteria for an evaluation in excess of 10 percent for 
chondromalacia of the patella, right knee. 

The Board further notes that the evidence of record does not 
warrant a separate rating under Diagnostic Code 5257 for the 
appellant's service-connected knee disability.  See Esteban 
v. Brown, 6 Vet. App. 261-62 (1994)(separate evaluations are 
warranted where the symptomatology for the conditions is 
distinct and separate).  In VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997), the VA General Counsel determined 
that when a knee disorder is already rated under Diagnostic 
Code 5003, the appellant's disorder must also be manifested 
by instability (or recurrent subluxation) under Diagnostic 
Code 5257 in order to obtain a separate rating.  Id., slip 
op. At 3 ("Where additional disability is shown, . . . a 
veteran rated under DC 5257 can also be compensated under DC 
5003 and vice versa").  Although the appellant indicated 
during his April 1999 hearing that on occasion, his right 
knee was unstable and he would fall [T.19], there was no 
instability found in the appellant's February 1980 VA 
examination and in the appellant's July 1999 VA examination, 
his knees were stable.  In addition, in the appellant's 
December 1999 VA examination, the examiner stated that there 
was no indication of ligamentous laxity (cruciate or 
collateral).  Therefore, in light of the above, there is no 
basis for a separate rating under Diagnostic Code 5257.  
Accordingly, the application of VAOPGCPREC 23-97 is not in 
order.  



ORDER

Service connection for a right ankle disability, diagnosed as 
a large osteophytic bone reaction on the right dorsum of the 
heel of the talus, is granted.  

Entitlement to service connection for a bilateral hip 
disability is denied.  

Entitlement to service connection for a bilateral thigh 
disability is denied.  

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disability.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the patella, right knee, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

